Citation Nr: 0840646	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran's son J. is a helpless child on the basis 
of permanent incapacity for self-support prior to attaining 
the age of 18 years.

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

J.L., D.L., and S.P.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.  He died on February [redacted], 2006.  The appellant is the 
veteran's wife and she is seeking benefits on behalf of their 
son, J.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  The appellant attended a hearing before the 
undersigned Veterans Law Judge in June 2008.


FINDINGS OF FACT

1.  The veteran's son, J, attained the age of 18 on November 
[redacted], 1998.

2.  The veteran's son, J, has been shown to have been 
incapable of self support prior to the age of 18 for VA 
purposes. 


CONCLUSION OF LAW

The criteria for establishing the veteran's son, J, as a 
helpless child are met.  38 U.S.C.A. § 101(4) (West 2002); 38 
C.F.R. § 3.356 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting the appellant's request.  Thus, no further 
discussion of the VCAA is required.

Analysis

The appellant contends that her son J should be considered a 
helpless child for VA purposes.  She argues that he had 
permanent incapacity for self-support prior to attaining the 
age of 18 years.  J has a medical history of agnesis of the 
corpus callossum, congenital hydrocephalus, and a permanent 
ventricular shunt.  

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§  
3.57(a)(1).

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of his 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).  Rating determinations will be made solely on the 
basis of whether the child is permanently incapable of self- 
support through his own efforts by reason of physical or 
mental defects.  The question of permanent incapacity for 
self-support is one of fact for the rating agency to 
determine based on competent evidence of record in each 
individual case.  Rating criteria applicable to disabled 
veterans are not considered controlling.  Principal factors 
for consideration are:

(1)	The fact that a claimant is earning his or 
her own support is prima facie evidence that he or 
she is not incapable of self-support.  Incapacity 
for self-support will not be considered to exist 
when the child by his or her own efforts is 
provided with sufficient income for his or her 
reasonable support.
(2)	A child shown by proper evidence to have been  
permanently incapable of self-support prior to the 
date  of attaining the age of 18 years, may be so 
held at a  later date even though there may have 
been a short  intervening period or periods when 
his or her condition  was such that he or she was 
employed, provided the cause  of incapacity is the 
same as that upon which the  original 
determination was made and there were no  
intervening diseases or injuries that could be  
considered as major factors.  Employment which was 
only casual, intermittent, tryout, unsuccessful, 
or terminated after a short period by reason of 
disability, should not be considered as rebutting 
permanent incapability of self- support otherwise 
established.
(3) 	It should be borne in mind that employment of 
a child prior or subsequent to the delimiting age 
may or may not be a normal situation, depending on 
the educational progress of the child, the 
economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases 
where the extent and nature of disability raises 
some doubt as to whether they would render the 
average person incapable of self- support, factors 
other than employment are for consideration.  In 
such cases there should be considered whether the 
daily activities of the child in the home and 
community are equivalent to the activities of 
employment of any nature within the physical or 
mental capacity of the child which would provide 
sufficient income for reasonable support.  Lack of 
employment of the child either prior to the 
delimiting age or thereafter should not be 
considered as a major factor in the determination 
to be made, unless it is shown that it was due to 
physical or mental defect and not to mere 
disinclination to work or indulgence of relatives 
or friends.
(4)	The capacity of a child for self-support is 
not determinable upon employment afforded solely 
upon sympathetic or charitable considerations and 
which involved no actual or substantial rendition 
of services.  38 C.F.R. § 3.356 (2008).

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson, supra, at 445 (1993).  
In other words, for purposes of initially establishing 
helpless child status, the claimant's condition subsequent to 
his or her eighteenth birthday is not for consideration.  
However, if a finding is made that a claimant was permanently 
incapable of self-support as of his or her  eighteenth 
birthday, then evidence of the claimant's  subsequent 
condition becomes relevant for the second step of  the 
analysis, that is, whether there is improvement  sufficient 
to render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id.

At an April 1999 neuropsychological evaluation, conducted 
four months after J's eighteenth birthday, the examiner noted 
a number of cognitive impairments, including difficulty 
simultaneously processing nonverbal or visual information and 
synthesizing component parts into a whole.  The examiner 
stated that the "pervasive" nature of these disabilities 
caused poor recall, slow processing speed, impaired motor 
skills, and difficulty integrating complex skills.  In terms 
of his vocational future, the examiner indicated that J would 
need ample structure and repetition, multimodal presentation, 
verbal augmentation of visual materials, and greatly enhanced 
organization of material to be learned.  He further stated 
that most of this organization would have to come from 
external sources since J cannot spontaneously employ 
effective learning strategies.

Dr. Winfield, one of J's medical providers, provided a 
statement in April 2006 which stated that J's medical 
problems rendered him incapable of supporting himself prior 
to the age of 18.  Dr. Shurki, another of J's medical 
providers, provided a statement in July 2006 which opined 
that it would be impossible for J to have a full-time job 
since he could not sit or stand too long, had difficulty with 
balance and gait, and since he had poor cognitive 
functioning.  Similarly, J's employer submitted a statement 
in September 2006 which explained that J was able to work 20 
hours per week but that any additional hours made it 
difficult for J to concentrate, focus on details, and execute 
his normal duties without additional supervision.

At the June 2008 hearing, the appellant, J, and S.P. all 
provided testimony showing that J had been severely disabled 
his entire life.  As a child, he was enrolled n special 
education courses and was also involved in other programs for 
disabled children, as well as private schools where his 
parents thought he would be safe and be nurtured.  As a 
result of putting forth tremendous personal effort combined 
with the support of his family, J was able to obtain a 
completion degree from a vocational training center.  He also 
completed some bible study or religious courses online, 
though he did not receive a theological degree.  J now works 
part-time in an office environment.  When the occasional full 
day is required, J reports that he gets very tired and has 
trouble doing his work.  He is not physically capable of 
heavy lifting or the kind of work required for manual labor.

The Board finds that the evidence of record shows that, prior 
to turning 18 years of age, the veteran's son had a long 
history of needing assistance from others in order to 
function.  This claim was previously denied in part because 
the RO found that J had a college degree.  A review of the 
evidence shows that J attended a career training program from 
which he received a completion certificate.  It does not show 
that he has received a college degree.  The evidence also 
demonstrates that J has completed a several bible study 
courses, but did not receive any sort of theological degree.  
Medical providers have offered evidence favorable to this 
claim which shows that J is not and never has been capable of 
self-support or full-time work.  There is no evidence in the 
file which suggests that J could support himself or which is 
otherwise unfavorable to this claim.  At most, the file shows 
that J and his family have done the utmost to assure that he 
is as trained and self-sufficient as is possible given his 
severe disability.  Even after such efforts, the evidence 
clearly shows that J has not been, and will never be, capable 
of self-support as defined by VA.

In light of the foregoing, the Board finds that the veteran's 
son is a helpless child on the basis of permanent incapacity 
for self-support prior to attaining the age of 18 years.


ORDER

The claim that the veteran's son is a helpless child on the 
basis of permanent incapacity for self-support prior to 
attaining the age of 18 years is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


